PD-0271-15
                                  NO.
                      IN THE TEXAS COURT OF CRIMINAL APPEALS


TYRECE LYNN COX
                                                                            RECEIVED IN
               APPELLANT,
vs.                                                                            MAR 09 2015
STATE OF TEXAS.


                 APPELLEE.


APPELLANTS MOTION FOR AN EXTENSION OF TIME IN WHICH TO FILE
                  A PETITION FOR DISCRETIONARY REVIEW


1. Appellant's has been informed that his appeal has been aflBrmed and mandate has been

issued on February 12, 2015 in the First Court of Appeal bearing cause number 01-13-

00565-CR.


2. The gist of the Appellant's motion is that he is withoutthe necessary tools to perfect

his PDR such as court records ofthe proceedings and it would be impossible for the          FILED IN
                                                                               COURT OF CRIMINAL APPEALS
Appellant to have hisPDR submitted within the mandatory thirty(30) days.

3. Appellant counters that no party or party in interest would be prejudiced by this
                                                                                       Abel Acosta, Clerk
Motion and that the interest ofjustice so require that this court extend the time to

allow the Appellant to seek from the District Court or former counsel court records

to perfect the PDR.

WHEREFORE PREMISE CONSIDERED, Appellant pray that this motion be granted.

                                                  Respectfully submitted,

                                                   Tyrece Lynn Cox
                                                      #01857602
                                                      1391 FM 3328
                                                      Tennessee Colony, Texas 75880
?.




                                 CERTTFJCATE OF SERVICE



     A true and correct copy of the foregoing wasmailed this 5th day of March 2015 postage
     prepaid by placing same in mail and copy mailed to the Clerk of the Court of the Texas
     Court of Criminal Appeals and the Office of the District Attorney Galveston County
     located at 600 59th Street, Ste. 1001, Galveston, Texas 77551


                                                   Tyrece Lynn Cox
                          1
                          J
                                     M

                                         A
                                         Is
                                         r
                          SS)
                          )




                          *


             0   .ft
                          0
        <b
0!



     * 153
        I        i
                                     ^
                                         S3




1       u                       ri:S2
                  c             .ii  S 2'
                                 rs" o ft

                                r-           ft
I ^                                               %



II      ^
t

                      3